Citation Nr: 1817977	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-33 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for psychiatric disability as secondary to hypertension and a heart disability.  

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  Entitlement to an effective date earlier than May 25, 2010 for the award of service connection for tinnitus.

4.  Entitlement to an initial rating in excess of 10 percent for hypertension

5. Entitlement to an effective date earlier than May 25, 2010 for the award of service connection for hypertension.  

6.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease (CAD), status post myocardial infarction.

7.  Entitlement to an effective date earlier than September 27, 2011 for the award of service connection for CAD, status post myocardial infarction.
8.  Entitlement to a total disability evaluation based on individual unemployability (TDIU), to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16 (b) (2017).    


REPRESENTATION

Appellant represented by:	John R, Worman, Attorney at Law


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of multiple rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida.  

In November 2012, the RO denied service connection for depression.  In a July 2012 decision, the RO, among other things, denied entitlement to a TDIU.  In November 2015, the RO implemented the June 2015 Board decision and granted service connection for tinnitus, hypertension, and CAD.  The RO assigned 10 percent ratings for tinnitus and hypertension, effective May 25, 2010 and assigned CAD a 30 percent rating effective September 27, 2011.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a psychiatric disability, namely depressive disorder. 

2.  The evidence as to whether the Veteran's depressive disorder has been aggravated by service-connected hypertension and CAD is, at least, in relative equipoise.

3.  The Veteran's informal claim for service connection for tinnitus and hypertension was received by VA on May 25, 2010. 

4.  The Veteran's informal claim for service connection for CAD was received by VA on September 27, 2011.

5.  The Veteran's tinnitus has been assigned the maximum 10 percent schedular disability rating available.

6.  The Veteran's hypertension has been manifested by continuous medication for control without objective findings of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.

7.  The Veteran's CAD has been manifested by left ventricular ejection fraction of 60 to 65 percent and a METs level greater than 8 to 10; but not by more than one episode of acute congestive heart failure, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an award of service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1131, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

2.  The criteria for an effective date prior to May 25, 2010 for service connection for tinnitus have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.155, 3.400 (2017).

3.  The criteria for an effective date prior to May 25, 2010 for service connection for hypertension have not been met. 38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.155, 3.400 (2017).

4.  The criteria for an effective date prior to September 27, 2011 for service connection for CAD have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.155, 3.400 (2017).

5.  There is no legal basis for the assignment of a disability rating in excess of 10 percent for tinnitus for any period. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2017).

6.  The criteria for the assignment of an initial disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.104, DC 7101 (2017).

7.  The criteria for the assignment of an initial disability in excess of 30 percent for CAD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.15, 4.104, DC 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for a Psychiatric Disorder

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Under applicable law, disability which is proximately due to or the result of a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran claims that his depression is related to his hypertension and heart disorder. 

In April 2013, a private clinical psychologist completed a Disability Benefits Questionnaire (DBQ) in support of the Veteran's claim. The psychologist noted the presence of depressive disorder, not otherwise specified, and discussed the symptoms of the depression.  The physician noted a history of the Veteran undergoing individual psychotherapy in 1995 for two to three years.  He had a history of sleep and depression problems and tried several different antidepressants.  The Veteran reported that he felt depressed, but did not feel constantly depressed.  The physician considered the Veteran's cycle of eating more when he was depressed and then becoming concerned about how this affected his health, particularly his hypertension and CAD.  As a result, the examiner opined that it was more likely than not that the Veteran's depressive symptoms were aggravated by his hypertension and CAD.

In an August 2016 medical opinion, the examiner reviewed the medical records and opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner also opined that the condition claimed was less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner reasoned that the Veteran did not currently endorse nor display symptoms consistent with the diagnosis of a mental disorder which meets DSM V criteria.  The examiner noted that the private psychologist diagnosed the Veteran with depression, not otherwise specified, which was now renamed as unspecified depressive disorder in the DSM-V.  The examiner added that the private psychologist did not mention if the symptoms were clinically significant enough to cause distress in social, occupational, or other areas of function, which was part of the diagnostic criteria required of the disorder.  Therefore, the examiner opined that it was less likely than not that a psychiatric disorder was proximately due to or the result of hypertension and/or heart disease. 

Under the circumstances, the Board finds that the evidence is at least in equipoise in finding that a psychiatric disorder, namely depressive disorder, is related to the Veteran's hypertension and CAD to some extent such that the benefit of the doubt may be resolved in the Veteran's favor.  The Board thus finds that service connection is warranted for depressive disorder due to aggravation by the service-connected hypertension and CAD to the extent indicated by the clinical data of record.  See 38 C.F.R. § 3.310; Allen (1995).  The Board notes that VA will not concede aggravation unless the baseline severity of the nonservice-connected disease or injury is established.  38 C.F.R. § 3.310 (b).  The rating activity, however, is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Because the Board does not assign ratings in the first instance, 38 C.F.R. § 3.310 (b) is interpreted to permit the Board to determine whether service connection on an aggravation basis is warranted, with the RO having the responsibility for determining the degree of aggravation in assigning the rating.  As such, the Board is satisfied that the criteria for service connection have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 C.F.R. § 3.102.

II.  Earlier Effective Date for the Award of Service Connection

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400. 

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1(p), 3.155(a) (2017); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155 , any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim. Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1 (p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA 38 C.F.R. § 3.1 (r) (2017).

A.  Tinnitus and Hypertension

The Veteran contends generally that the RO should have assigned an earlier effective date than May 25, 2010 for the grant of service connection for both tinnitus and hypertension.  Specifically, the March 2016 notice of disagreement (NOD) reflects that the Veteran's request for earlier effective dates.

The Veteran submitted an original claim for service connection for tinnitus and hypertension in May 2010 that was received by VA on May 25, 2010.  The date of receipt of claim is an undisputed fact in this case.  In a November 2015 rating decision, the RO granted service connection for tinnitus and hypertension, each effective May 25, 2010 (date of receipt of claim for service connection).  

The Board finds that there was no correspondence received by VA prior to May 25, 2010 that can be construed as an informal claim for service connection for either tinnitus or hypertension.  While the Veteran contends generally that an earlier effective date is warranted, the Veteran first requested service connection for tinnitus and hypertension in May 2010.  As such, the evidence establishes no date of claim that is earlier than the date VA received the claim for service connection for tinnitus and hypertension-- in May 2010. 

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, the Veteran separated from active service in September 1969, did not file a claim for service connection within one year of service separation, and first filed an original claim for service connection for tinnitus and hypertension on May 25, 2010.  On these undisputed facts, because the earliest effective date legally possible has been assigned (the date of receipt of claim for service connection), and no effective date for the award of service connection earlier than May 25, 2010 is assignable, the appeal for an earlier effective date for both tinnitus and hypertension is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board finds that under the undisputed facts of this case, an effective date prior to May 25, 2010 (date of claim) for the award of service connection for tinnitus and hypertension is not warranted as a matter of law.  38 U.S.C. § 7104 (2012) (providing that the Board decides only actual questions of fact or law in a case).

B.  CAD

The Veteran contends generally that the RO should have assigned an earlier effective date than September 27, 2011 for the grant of service connection for CAD.  Specifically, the March 2016 NOD reflects that the Veteran's request for an earlier effective date.

The Veteran submitted an original claim for service connection for CAD in September 2011 that was received by VA on September 27, 2011.  The date of receipt of claim is an undisputed fact in this case.  In a November 2015 rating decision, the RO granted service connection for CAD, effective September 27, 2011 (date of receipt of claim for service connection).  

The Board finds that there was no correspondence received by VA prior to September 27, 2011 that can be construed as an informal claim for service connection for CAD.  While the Veteran contends generally that an earlier effective date is warranted, the Veteran first requested service connection for CAD in September 2011.  As such, the evidence establishes no date of claim that is earlier than the date VA received the claim for service connection for tinnitus and hypertension-- in September 2011. 

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, the Veteran separated from active service in September 1969, did not file a claim for service connection within one year of service separation, and first filed an original claim for service connection for CAD on September 27, 2011.  On these undisputed facts, because the earliest effective date legally possible has been assigned (the date of receipt of claim for service connection), and no effective date for the award of service connection earlier than September 27, 2011 is assignable, the appeal for an earlier effective date for CAD is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board finds that under the undisputed facts of this case, an effective date prior to September 27, 2011 (date of claim) for the award of service connection for tinnitus and hypertension is not warranted as a matter of law.  38 U.S.C. § 7104 (2012) (providing that the Board decides only actual questions of fact or law in a case).

III.  Increased Rating Legal Criteria

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. Part 4 (2017).

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That being said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126(1999).  This practice is known as staged ratings. Id.   

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

A. Tinnitus

In a March 2016 NOD, the Veteran's representative expressed general disagreement with the 10 percent assigned for tinnitus. 

Tinnitus is rated under Diagnostic 6260, which provides a 10 percent maximum disability rating for recurrent tinnitus.  38 C.F.R. § 4.87.  Note (2) further explains that the Board must assign only a single rating for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing United States Supreme Court precedent, the Federal Circuit explained in Smith that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 was plainly erroneous or inconsistent with regulations, the Federal Circuit concluded that the United States Court of Appeals for Veterans Claims had erred in not deferring to VA's interpretation. 

In view of the foregoing, the Board concludes that the regulations preclude a schedular rating in excess of a single 10 percent rating for tinnitus; therefore, the appeal for a disability rating greater than 10 percent for tinnitus must be denied under Diagnostic Code 6260, Note 2. 38 C.F.R. § 4.87.  As disposition of this issue is based on the law and not the facts of the case, the issue must be denied based on a lack of entitlement under the law.  See Sabonis, 6 Vet. App. at 430.

B.  Hypertension

The Veteran contends the service-connected hypertension warrants a rating in excess of the currently assigned 10 percent.  The Board has reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for hypertension.

38 C.F.R. § 4.104, DC 7101 provides that hypertensive vascular disease is defined either as hypertension or as isolated systolic hypertension.  Hypertension is defined as diastolic blood pressure predominately 90 mm or greater, and isolated systolic hypertension is defined as systolic blood pressure predominately 160 mm or greater, with a diastolic blood pressure of less than 90 mm.  This code requires that hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, be evaluated as part of the condition causing hypertension rather than by a separate evaluation (as HTN). 

Under DC 7101, hypertension or isolated systolic hypertension must be confirmed by blood pressure readings taken two or more times on at least three different days and is rated according to a range of diastolic pressure levels.  The minimum compensable rating of 10 percent disabling is available where diastolic pressure is predominantly 100 or more, or where systolic pressure is predominately 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control of hypertension. 

A 20 percent disability rating is available under this DC where diastolic pressure is predominantly 110 or more, or where systolic pressure is predominantly 200 or more. 

A 40 percent rating is available under this DC where diastolic pressure is predominantly 120 or more. 

Finally, the maximum rating of 60 percent disabling is available under this DC where diastolic pressure is predominantly 130 or more.  See 38 C.F.R. § 4.104, DC 7101 (2017).

VA treatment records document the following blood pressure readings (in mmHg): 158/98 (12/29/09); 165/103 (5/19/11); 169/98 (3/26/12) 199/121 (4/18/13); 154/94 (5/5/15);173/102 (3/7/16); 150/92 (4/29/16); 174/99 (6/6/16); 167/99 (8/1/16); 163/99 (10/18/17).  In April 2011, the Veteran reported that his blood pressure ranged from 115-125 over 70-75.  

On December 2010 VA hypertension examination, the examiner noted that the Veteran took mediation to treat his hypertension.  There was no history of hospitalizations or surgeries hypertensive renal disease, stroke/transient ischemic attacks, nosebleeds, or headaches related to hypertension.  There was no history of rheumatic fever, hypertensive heart disease, heart rhythm disturbances, valvular heart disease, angina, congestive heart disease, dizziness, syncope, fatigue, or dyspnea.  No continuous medication was required for heart disease.  There was no history of pulmonary symptoms.  On examination, there was no evidence of congestive heart failure or pulmonary hypertension.  His rhythm was regular.  There was no evidence of abnormal breath sounds.  His blood pressure readings were: 132/90, 130/88, and 134/90.   

On September 2015 VA heart conditions DBQ, his blood pressure average was 168/100 (average of 3 blood pressure checks).  

A February 2016 VA treatment included an assessment indicating that the Veteran's hypertension was controlled with medications.  

On October 2016 VA hypertension disability benefit questionnaire (DBQ), the examiner noted the Veteran's reports of being on medication for his hypertension since service.  The Veteran reported that his medications have been changed over the years.  He stated that his blood pressure ran 140 to 145 over 80 to 90 when he was at home, but tended to run higher whenever he came to the doctor.  The examiner noted that the Veteran's treatment plan included taking continuous medication and that he currently was taking Lisinopril and Furosemide.  He did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  His current blood pressure readings were 170/96 (10/6/216); 135/75 (8/1/2016) and 147/85 (6/23/2016).  His average blood pressure reading was 150/85.  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to the condition.  

Based on the medical evidence of record, the weight of the evidence does not establish predominant diastolic pressure over 110 mmHg or predominant systolic pressure over 200 mmHg.  While the Board notes the single reading in May 2011 where the Veteran's where the Veteran's diastolic pressure was 114 and another single reading in which his diastolic pressure was 121, however, the rest of the evidence of record does not indicate that his blood pressure readings more closely approximate that result.

While the Board recognizes that the Veteran contends that his condition warrants a higher rating for hypertension, the record does not indicate that the Veteran has contended that his blood pressure readings are predominantly higher than systolic pressure of 200 or diastolic pressure of 110.  Accordingly, as a preponderance of the evidence is against a disability rating in excess of 10 percent for hypertension, the Board must deny this claim.  See 38 U.S.C. § 5107 (b).

C.  CAD

The Veteran's CAD is assigned a 30 percent disability rating under Diagnostic Code 7005. 38 C.F.R. § 4.104, Diagnostic Code 7005.  Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.

Under Diagnostic Code 7005, a 10 percent rating is warranted for arteriosclerotic heart disease (coronary artery disease) resulting in a workload of greater than 7 METs but not greater than 10 METs causing in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required. Id.  A 30 percent rating is warranted for arteriosclerotic heart disease resulting in a workload of greater than 5 METs but not greater than 7 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. Id. 

A 60 percent rating is warranted for arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. Id.  Finally, a 100 percent rating is warranted for arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. Id.

If non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7005.

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note 2.

The Veteran contends he is entitled to increased ratings for his CAD.  However, based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that rating in excess of 30 percent is warranted. 

On September 2015 VA heart conditions DBQ, the Veteran denied symptoms of chest pain or shortness of breath.  He stated that he was active, went to the gym, walked on a treadmill for 40 minutes three times weekly, swam regularly, and liked to work in and around his house.  The examiner noted that the Veteran required continuous medication for control of his heart condition, such as ASA 325 mg daily.  He had a myocardial infarction in January 2002.  He did not have congestive heart failure, cardiac arrhythmia, heart valve conditions, infectious heart conditions, or pericardial adhesions.  He also underwent percutaneous coronary intervention (PCI) angioplasty in January 2002.  On examination, his heart rated was 78, his rhythm was regular, the point of maximal impact was not palpable, his heart sounds were normal, there was no jugular-venous distention, auscultation of the lungs was clear, peripheral pulses was normal and there was no peripheral edema.  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to his heart conditions.  There was no evidence of cardiac hypertrophy or dilation.  An interview-based METs test showed that the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity.  The estimate interview based METs level was greater than 8-10 based on the Veteran's current activities.  

A February 2016 VA treatment record noted that the Veteran denied any issues at the time and a cardiac examination revealed no angina or palpitations.  There was no cough, no chest pain, no hemoptysis, and no shortness of breath.  

An October 2016 VA hypertension DBQ, included an addendum echocardiogram report dated in September 2015, the Veteran's left ventricular ejection fraction was 60-65 percent.  There was mild concentric left ventricular hypertrophy.  The left ventricular wall motion was normal.  The examiner also reported that the Veteran's METs level was greater than 8-10 and there was no objective clinical evidence of ischemia.  

Based on the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent as the records does not account for any acute congestive heart failure or workload of greater than 3 METs but not greater than 5 METs, or a left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Specifically, in the September 2015 echocardiogram, the Veteran's left ventricular ejection fraction was 60 to 65 percent.  See October 2016 VA examination report.  On September 2015 and October 2016 examination, the Veteran's METS levels were reported as greater than 8-10.  Accordingly, an increased rating in excess of 30 percent is not warranted in this case.  38 C.F.R. § 4.104, Diagnostic Code 7005.

The Board further finds that no additional higher or alternative ratings under different Diagnostic Codes are warranted.  The Veteran's service connected disability has consistently been characterized as CAD, with no evidence of valvular heart disease, infectious heart disease, congestive heart failure, or other heart conditions.  38 C.F.R. § 4.104, Diagnostic Codes 7000 - 7004, 7006-7008, 7010-7123.  Although the Veteran had a coronary bypass surgery, the rating criteria for a coronary bypass surgery are the same as those used to rate CAD.  38 C.F.R. § 4.104, Diagnostic Codes 7017.  Further, the Veteran has not alleged, and the medical evidence does not show, diastolic pressure predominantly above 120, and therefore an increased rating based on hypertension is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7101.

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Based on the evidence of record, the Board finds that the preponderance of the evidence is against ratings in excess of 30 percent for the Veteran's CAD.  As such, the benefit-of-the-doubt doctrine as to these periods is inapplicable. 38 C.F.R. § 4.3.  For these reasons, the claim is denied.


ORDER

Entitlement to service connection for depressive disorder is granted.  

An earlier effective date than May 25, 2010 for service connection for tinnitus is denied. 

An earlier effective date than May 25, 2010 for service connection for hypertension is denied.

An earlier effective date than September 27, 2011 for service connection for CAD is denied.

Entitlement to an initial disability rating in excess of 10 percent for tinnitus is denied.

Entitlement to an initial disability rating in excess of 10 percent for hypertension is denied.

Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease is denied.


REMAND

While the Board regrets the additional delay, further remand is necessary to fully comply with the duty to assist the Appellant in substantiating his claim.  38 C.F.R. §  3.159.

As for the TDIU claim, the Board notes that the Veteran currently does not meet the schedular criteria for TDIU and the Board is precluded from assigning TDIU in the first instance.  See 38 C.F.R. § 4.16 (a).  However, as noted above, the Board granted service connection for depressive disorder, and this disability has not yet been rated.  Thus, as the issue of entitlement to TDIU is inextricably intertwined with the pending assignment of an initial rating for the service-connected depressive disorder, the Board must defer adjudication of that issue at this time.

Additionally, a March 2013 email shows that the Veteran participated in the Vocational Rehabilitation program; however, the Veteran's vocational rehabilitation records do not appear to be associated with the evidence available for the Board's review, and such evidence appears pertinent to the TDIU claim.  Therefore, a remand is also required to obtain such records.  See 38 U.S.C.A. § 5103A (c)(2); 38 C.F.R. §  3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

On remand, the Veteran should be afforded another opportunity to submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  In pertinent part, a VA Form 21-8940 asks a veteran which service-connected disability or disabilities prevent him or her from securing or following a substantially gainful occupation, and the treatment he or she has received for the disability(ies).  The veteran is further asked to supply information about his or her employment, including dates when his or her disability(ies) affected full-time employment, the date the veteran last worked full-time, and the date the veteran became too disabled to work.  The VA Form 21-8940 also requests information regarding the veteran's employment, educational, and training history, to include all employers for the last five years, the hours worked per week, the time lost from illness, the circumstances under which the veteran left his or her last job, and whether the veteran has attempted to obtain employment since he or she became too disabled to work.  In addition to this information, the Board requests that the Veteran submit tax returns for the period in question.  Such information can be critical to resolution of this case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's Chapter 31 vocational rehabilitation folder with the evidence available for the Board's review.

2.  Contact the Veteran and his representative and request that he complete and submit a VA Form 21-8940, (Veteran's Application for Increased Compensation Based on Unemployability) or a comparable statement as to the information requested on this Form.	Provide a VA Form 21-8940 to the Veteran and ask him to provide information regarding from 2011 forward. Ask the Veteran to provide IRS tax returns from 2011 through 2017 and a statement that the copy is an exact duplicate of the return filed with the IRS.  Provide the Veteran with an IRS Form 4506-T "Request for Transcript of Tax Return" which may also be found at https://www.irs.gov/pub/irs-pdf/f4506t.pdf so that the Veteran may request tax returns from 2011 thru 2017 and submit them to VA.  Tell the Veteran that if he does not have copies of his tax returns for the requested years, he may use the IRS form cited to above.

3.  After implementing the Board's decision to allow service connection for headaches, and after completing the development above, readjudicate the remanded TDIU claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


